ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
This supplemental Notice of Allowance is made to correct minor typographical errors wherein claims 23-24 are missing a period (“.”) at the end of each respective claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to add a period to the end of each respective claim (“.”): 
Claim 23.  The method of claim 21, further comprising contracting the tissue stabilizing element in the first direction that is toward the center or centerline of the tissue covering element more than in a second direction that is transverse to the first direction, thereby contracting the wound in said first direction more than in said second direction.
Claim 24.  The method of claim 21, wherein the tissue stabilizing element comprises a plurality of flat, internal faces.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device or method as claimed that includes, in combination with the claim(s) as a whole, wherein the device when negative pressure is applied anisotropically contracts parallel to the skin surface, wherein the device when negative pressure is applied contracts more in a first linear direction parallel to the wound surface than in a second linear direction that is parallel to the wound surface and perpendicular to the first linear direction, and/or wherein the device when negative pressure is applied comprises a plurality of flat internal surfaces that collapse and contract towards one another to a greater extent in a first direction parallel to the wound than in a second direction perpendicular to the wound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771